       Case 1:20-cv-00167-MW-GRJ Document 9 Filed 10/26/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

MEREDITH D. FISHER,

              Plaintiff,
v.                                            CASE NO.: 1:20cv167-MW/GRJ

JOSEPH A. HENDERSON,

              Defendant.

______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 8. Upon consideration, no objections having been

filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s ‘Complaint to Require

Performance of a Contract to Convey Real Property,” ECF No. 1, is DISMISSED

for lack of subject matter jurisdiction and for failure to prosecute.” The Clerk shall

close the file.

       SO ORDERED on October 26, 2020.
                                       s/Mark E. Walker
                                       Chief United States District Judge
